                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                       Plaintiff,                              ORDER
v.
                                                            Case No: 2:99-cr-00303-DB-2
ROBERT DALE
                                                              District Judge Dee Benson
                       Defendant.


       Before the court is Robert Dale’s Motion for Early Termination of Supervised Release.

(Dkt. No. 119.) The court may terminate a term of supervised release and discharge a defendant

“at any time after the expiration of one year of supervised release … if [the court] is satisfied that

such action is warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1) (emphasis added); see 18 U.S.C. § 3564(c). Mr. Dale will not complete one

year of supervised release until March 30, 2020. Defendant is therefore not yet eligible for early

termination.

       Accordingly, Mr. Dale’s Motion for Early Termination of Supervised Release is

DENIED. Mr. Dale may renew his Motion when eligible.


       DATED this 5th day of February, 2020.

                                               BY THE COURT:




                                               Dee Benson
                                               United States District Judge
